—Judgment, Supreme Court, New York County, entered September 12, 1978, fixing real property tax assessments, is unanimously modified, on the law, without costs, to the extent that the judgment is vacated, the findings of valuation are affirmed, and the matter is remanded for a new trial on the issue of inequality only and appropriate judgment thereafter. The Corporation Counsel, representing the tax authorities, concedes that the petition was sufficient to raise the issue of inequality and that a remand to the trial court on this issue is required. (See Guth Realty v Gingold, 34 NY2d 440; Matter of Rokowsky v Finance Administrator of City of N. Y., 41 NY2d 574; Real Property Tax Law, art 7; Administrative Code of City of New York, § 166-1.0, subd b, par 3.) Concur—Kupferman, J. P., Lane, Lupiano, Silverman and Lynch, JJ.